Citation Nr: 1039882	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 
3.321 for a left knee disability.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board denied the Veteran's claim in July 2008.  In August 
2008, the Veteran's attorney filed an appeal with the United 
States Court of Appeals for Veterans Claims.  The Veteran 
challenged that part of the Board decision that declined to refer 
his case for consideration of an extraschedular rating.  In a 
January 2010 Memorandum Decision, the Court set aside the July 
2008 Board decision with respect to the determination that a 
referral for consideration of an extraschedular rating was not 
warranted, and remanded that matter for further proceedings 
consistent with its decision.

The Board notes that the issue of entitlement to a total 
disability based upon individual unemployability (TDIU) was the 
subject of a May 2010 Board remand for additional development.  
It does not appear that any additional development has been 
accomplished with regard to the TDIU claim.  Consequently, this 
issue is referred to the agency of original jurisdiction for 
development consistent with the May 2010 Board remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

When schedular ratings are found to be inadequate with respect to 
a Veteran's service-connected disability, the case may be 
submitted to the Under Secretary for Benefits of the Director of 
Compensation and Pension Service for the potential authorization 
of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2010).   There must be sufficient evidence showing that a 
Veteran's disability picture is not contemplated by the rating 
schedule in order for the case to be referred for a determination 
of whether the assignment of an extra-schedular rating is 
warranted.   Thun v. Peake, 22 Vet. App. 111 (2008).  

A January 2010 Court decision, indicated that the Board failed to 
provide an adequate explanation of how the Veteran's service-
connected left knee disability did not markedly interfere with 
his employment.  The Court cited to "the most recent VA 
examination" dated in September 2008 which indicated that the 
Veteran was unable to ambulate without the use of a wheelchair 
because his knees were not stable enough to support him.  The 
examiner reported that the Veteran was able to stand up out of 
his wheelchair but unable to take any steps because his knees did 
not appear capable of holding the Veteran up.  The examiner 
stated that the Veteran used grab bars or crutches to take steps 
at home.  The Court indicated that the VA examination presented 
the picture of a man who was extremely unstable on his feet and 
at constant risk of falling because of his knees alone.  The 
Court noted that it was not difficult to imagine how such a knee 
condition, while not necessarily rendering the Veteran 
unemployable, might nevertheless interfere with any employment he 
might obtain.  Additionally, the Court indicated that the Board 
failed to explain how the Veteran's service-connected left knee 
disability was contemplated by the rating schedule.  It is of 
note that the Court cites to the "most recent VA examination" 
to provide an explanation of the Veteran's overall disability 
picture.  However, that examination is dated in September 2008 
and was not before the Board at the time of the July 2008 Board 
decision.  

At the time of the July 2008 Board decision the most current VA 
examination was dated in May 2005 and was obtained for the 
purpose of determining the etiology of a back disability.  At 
that time the Veteran was noted to ambulate with Canadian 
crutches (forearm crutches) primarily for problems with his 
knees.  The Veteran reported that his knees were stable at that 
time.  Prior VA examinations were dated in September 2001, 
October 2003, and August 2004.  

Also associated with the claims at the time of the July 2008 
Board decision was an April 2007 letter from the Veteran's 
treating physician at VA.  The physician indicated that the 
Veteran was totally disabled for employment purposes and was not 
capable of generating any outside income.  The physician noted 
that the Veteran was partially paralyzed due to nerve damage in 
his spinal cord and stated that the Veteran's knees rendered him 
partially disabled.  

In this case, it appears that the schedular criteria may not be 
adequate and the Veteran has reported marked interference with 
employment.  Thus, referral for extraschedular consideration is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's increased rating 
claim for a left knee disability to the 
Director of the Compensation and Pension 
Service for consideration of the claim on 
an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


